The Constitution provides that: "The legislature shall establish a uniform system of county and municipal government, which shall be applicable, except in cases where local or special laws are *Page 871 
provided by the legislature that may be inconsistent therewith."
Section 1916, Revised General Statutes, 1920, is as follows: "When any incorporated town (or city) containing less than one hundred and fifty qualified electors shall, owing to extent of territory, have embraced within the limits any lands which may from distance or other cause be virtually or commensurately excluded from the benefits of such municipal organization, it shall be unlawful for any owners of such lands or three-fourths of them desiring to have the same excluded from such corporation limits and jurisdiction, to apply by petition to the circuit court in and for the county in which said incorporated town is situated, setting forth in said petition the limits of such incorporated town as then existing and the ground of his or their objection to be included within the limits of such corporation; whereupon the circuit court shall order notice of said application to be served upon the mayor of said town or city and appoint a day for the hearing of such application.
"If upon the hearing of said application the said court shall sustain the said objection, the said tract or tracts of land shall be excluded. Such petition may be heard and determined by said court in term time or vacation, and any question of fact may be determined by said court without a jury."
The special law incorporating the Town of Altemonte Springs provides that "the territorial boundaries of which shall be as follows, to-wit:" (giving particular descriptions by government subdivisions of sections, township and range).
This designation of the "boundaries" of the town by the special law is not inconsistent with the provisions of the general law, Section 1916, Revised General Statutes, *Page 872 
above quoted, therefore under the Constitution the general law is applicable. See City of St. Petersburg v. Pinellas County Power Co., 87 Fla. 315, 100 South. Rep. 509.
BROWN, C. J., AND ELLIS, TERRELL AND STRUM, J. J., concur.